Citation Nr: 1000558	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to an initial compensable rating for 
bilateral hearing loss with a history of a right ruptured 
tympanic membrane from February 9, 2000.  

2.  Entitlement to an effective date earlier than October 10, 
1995, for entitlement to service connection for a 
thoracolumbar strain with postoperative residuals of a fusion 
at L4-5, wedging at T7-8, degenerative changes, and spasm 
(back disability).  

3.  Entitlement to an effective date earlier than February 9, 
2000, for entitlement to special monthly compensation on 
account of loss of use of one hand.  

REPRESENTATION

Appellant represented by:    Colorado Division of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran; wife of Veteran


                                         ATTORNEY FOR THE 
BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1965 to June 
1968.  The Veteran's medals and decorations include the 
Purple Heart for wounds sustained during combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In this rating decision, the RO 
established entitlement to service connection for a back 
disability, bilateral hearing loss, and special monthly 
compensation (SMC) due to loss of use of one hand.  Each such 
grant was made effective from February 9, 2000, and a 
noncompensable (0 percent) evaluation was assigned for the 
Veteran's hearing loss as of that date.  

The Veteran and his wife testified via videoconference before 
the undersigned Veteran Law Judge in November 2006.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  At the time of this hearing, it was noted 
that the Veteran was no longer represented and that the 
Veteran's wife would assist the Veteran in presenting his 
appeal.

In June 2007, the Board granted entitlement to an effective 
date of October 10, 1995 for the grant of service connection 
for the back disability.  The Board remanded the question of 
an effective date earlier than October 10, 1995, and the 
issues of an earlier effective date for the granting of SMC 
based on loss of use of one hand, and an initial compensable 
rating for bilateral hearing loss.  The Board directed that a 
letter pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) be issued, and that the Appeals Management Center 
(AMC)/RO obtain additional records, schedule the Veteran for 
an examination for the purpose of determining on what date 
loss of use of his right hand originated, and readjudication 
of the claims.  Upon review of the subsequent accomplished 
development, the Board finds that VA substantially satisfied 
the Board directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The Veteran submitted an August 2009 VCAA letter response in 
which he indicated that he had more information or evidence 
to submit, and for VA to wait a full 30 days prior to 
adjudication of the appeal.  This period had passed without 
submission of additional evidence.  

The Board is aware, however, that with the letter response, 
the Veteran submitted a letter signed by a physician.  The 
physician wrote that he treated the Veteran in December 1966 
following the in-service injury.  The doctor noted the 
Veteran's head injury and multiple fragment wounds.  The 
physician submitted notes of his treatment provided at this 
time.  He wrote that the Veteran's disability "would be 
considerable due to the extent of his hand injury, severe 
concussion and multiple other wounds."  After review of this 
record, the Board finds that a remand is not necessary to 
allow the AMC/RO to issue another supplemental statement of 
the case, which addresses this evidence.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304.  The Board's finding is based on 
that this evidence is cumulative and redundant of the 
evidence previously of record.  The claims file already 
contained significant documentation of the severity of the 
hand injury and this additional record does not specifically 
address when loss of use occurred.  Further, the instant 
decision grants entitlement to the earliest date allowed by 
law.  Under these circumstances, the Board finds that it can 
proceed with adjudication of this claim.

At the time of the June 2007 remand, the Board indicated that 
additional issues had been raised.  Specifically, the Veteran 
raised issues of an earlier effective date for entitlement to 
service connection for posttraumatic stress disorder with 
residuals of a brain injury, and entitlement to a 100 percent 
schedular evaluation therefor; entitlement to an earlier 
effective date for entitlement to service connection for 
hearing loss; and entitlement to SMC at a higher rate due to 
the need for the aid and attendance of another.  The Board 
referred these issues to the RO for initial development and 
adjudication.  As there is no evidence that the AMC or RO has 
developed these claims, the Board again refers them to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Prior to October 14, 2006, audiological testing revealed 
hearing loss bilaterally with a Roman numeral designation of 
I.

3.  Audiological test results obtained upon examination on 
October 14, 2006 more nearly approximated a Roman numeral 
designation of IV for the right ear and a Roman numeral 
designation of III for the left ear.

4.  The last final rating decision that denied service 
connection for a back disability was dated in June 1993; the 
earliest subsequent document that reasonably raised a claim 
for entitlement to service connection for a back disability 
was an October 10, 1995 VA medical record; there is no 
indication of an earlier formal or informal claim that was 
received after the June 1993 rating decision.

5.  The preponderance of the evidence indicates that loss of 
use of one hand occurred in 1992; the last final decision 
regarding the rating of the right hand disability was made on 
June 8, 1993, which encompassed the issue of whether there 
was loss of use and prevents the assigning of an effective 
date prior to this rating decision; a claim for an increased 
rating was received within one year of the decision; 
entitlement to SMC based on loss of use of one hand is 
established as of June 9, 1993.



CONCLUSIONS OF LAW

1.  For the period prior to October 14, 2006, the criteria 
for an initial or staged compensable rating for bilateral 
hearing loss with a history of a right ruptured tympanic 
membrane have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.16, 4.20, 4.85, Diagnostic Code 6100, 4.86 
(2009).

2.  For the period beginning October 14, 2006, the criteria 
for a staged 10 percent rating, but no more than 10 percent, 
for bilateral hearing loss with a history of a right ruptured 
tympanic membrane have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2009).

3.  The criteria for an effective date prior to October 10, 
1995, for the award of service connection for a back 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2009).

4.  The criteria for an effective date of June 9, 1993, but 
no earlier, for the establishment of SMC based on loss of use 
of one hand have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.155, 3.159, 
3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran has been 
issued multiple letters during the pendency of this appeal.  
Pursuant to the Board remand, the Veteran was issued a June 
2007 letter regarding the earlier effective date for the back 
disability.  Although this letter was returned by the United 
States Postal Service, the record indicates that the letter 
was resent to a new address in August 2007.  In October 2007, 
the Veteran was issued a VCAA letter regarding the other two 
claims in appellate status.  By these letters, which were not 
returned as undeliverable, the Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, these letters 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.  In this regard, the 
Board notes that there is a presumption of regularity of 
government process that can only be rebutted by clear 
evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  There is no such clear evidence to rebut the 
presumption of notification in this case. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The AMC cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the July 2009 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  It is also 
pertinent to note that the Veteran has not demonstrated or 
even pled prejudicial error with regard to VCAA notice.  
There is no suggestion that there is any content or timing 
error that affected the essential fairness of the 
adjudication.  Under such circumstances, the Board finds that 
the timing defect in the case was harmless error.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records.  The claims file also contains VA 
audiological testing sufficient to rate the service-connected 
hearing loss disability.  See 38 C.F.R. §§ 3.326, 3.327.  The 
other two issues on appeal are for earlier effective dates 
and the relevant evidence is dated a number of years ago.  
Accordingly, a current examination or medical opinion is not 
relevant.

The Board is aware that the record makes reference to 
benefits received from the Social Security Administration 
(SSA).  The claims file does not contain documents, however, 
from SSA, to include decisions or underlying medical records.  
Normally VA has a duty to seek these records.  See 38 C.F.R. 
§ 3.159(c); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In this case, however, there is no indication that SSA 
records would be relevant to the questions that determine the 
outcome of the claims in appellate status.  Review of the 
claims file reveals that the Veteran has multiple disabling 
disabilities.  There is no indication that SSA disability has 
been granted based on hearing loss and it is not contended 
otherwise.  The Veteran has not alleged or pointed to 
evaluation or treatment for hearing loss beyond what is 
reflected by the current record.  Neither the Veteran nor his 
wife has ever identified hearing loss as causing any 
appreciable interference with employment and the Veteran has 
been in receipt of a total rating based upon individual 
unemployability since September 1995.  Thus, these records 
would not be relevant or helpful regarding the question of 
the rating warranted for his hearing loss.  With respect to 
the effective date claims, the relevant evidence is dated 
prior to the effective dates at issue, October 1995 and 
February 2000.  If social security disability has been 
granted in recent years, any records that supported such a 
grant would also be dated in recent years; the evidence 
relevant to the earlier effective date claims would be dated 
no later than March 2000.  Thus, records that would now be 
received from SSA would not effect the adjudication of these 
two claims.  Remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided.  See, e.g.,  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).    

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Increased Rating for Bilateral Hearing 
Loss

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA 
are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  Each 
ear will be evaluated separately.  See 38 C.F.R. § 4.86.  

Factual Background and Analysis:  Increased Rating for 
Bilateral Hearing Loss

The Veteran contends, in essence, that his bilateral hearing 
loss warrants a compensable rating.  The record indicates 
that the Veteran wears hearing aids.  At the time of the 
November 2006 hearing, it was reported that his hearing loss 
had increased in severity since the January 2006 VA 
audiological examination.  The Veteran and his wife reported 
that his hearing had been re-evaluated in October 2006. 

The Veteran underwent a VA audiological examination in August 
2003.  In an audiological case history, a clinician recorded 
the Veteran's situations of greatest difficulty.  

Audiological examination revealed the puretone thresholds 
were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
45
55
80
LEFT
30
40
50
80

The average puretone threshold was 51 in the right ear and 50 
in the left ear.  The speech discrimination scores, using the 
Maryland CNC test, were 92 percent in the right ear and 94 
percent in the left ear.  

The Veteran underwent an additional VA audiological 
examination in January 2006.  Audiometry revealed the 
puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
20
35
50
80
LEFT
20
35
40
70

The average puretone threshold was 46 in the right ear and 41 
in the left ear.  The speech discrimination scores, using the 
Maryland CNC test, were 100 percent in each ear.  





Pursuant to the Board remand, record of the October 2006 
audiological testing was associated with the claims file.  
Audiometry revealed the puretone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
45
65
90
LEFT
35
40
60
80

The average puretone threshold was 58 in the right ear and 54 
in the left ear.  There is no evidence that speech 
discrimination scores were recorded at this time.  Tinnitus 
is separately evaluated and the rating of this disability is 
not currently at issue.  There is no evidence to show that 
the Veteran's right ruptured tympanic membrane has caused 
other symptomatology that is not currently rated.

There are other private treatment records with audiometric 
findings.  As there is no indication that the testing was 
completed by a state licensed audiologist or that the speech 
discrimination scores were conducted using the Maryland CNC 
test, the results of such testing are not adequate for rating 
purposes.  See 38 C.F.R. § 4.85(a).

The VA audiology results obtained during the August 2003 and 
January 2006 examinations revealed findings corresponding to 
a Roman numeral designation of I in each ear.  There is no 
evidence of an exceptional pattern of hearing loss.  See 
38 C.F.R. § 4.86.  Applying the numeric designations of I 
bilaterally to Table VII, located in 38 C.F.R. § 4.85, show 
that a noncompensable rating is warranted.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, based upon the 
audiological examination results of record, the Veteran's 
hearing loss is simply not of sufficient severity to warrant 
an initial or staged compensable rating prior to October 14, 
2006.

The Board remanded the claim for a compensable rating for 
hearing loss, in part, to obtain the results of the October 
14, 2006 testing.  Unfortunately, this evaluation did not 
include speech discrimination scores.  Normally, this testing 
would be inadequate for rating purposes, as are the private 
treatment records noted above.  See 38 C.F.R. § 4.85.  
Although there are no speech discrimination scores, the 
audiometric thresholds recorded indicate an increase in 
hearing loss from the January 2006 VA examination, as 
indicated by the higher average threshold.  

The October 2006 document tends to support the Veteran's 
assertion of increased severity.  The Board will apply the 
relevant audiological examination findings to Table VIA, even 
though there is no evidence of an exceptional pattern of 
hearing loss.  Such consideration results in a Roman numeral 
designation of IV in the right ear and III in the left ear.  
With application of table VII, a 10 percent rating is 
appropriate.  Such a rating by analogy (see 38 C.F.R. § 4.20) 
is warranted in this case given the circumstances summarized 
above, to include the fact that this appeal stems from an RO 
decision dated more than 6 years ago, the claim has already 
been remanded, the advanced age of the Veteran, and that such 
a decision does not result in prejudice to the Veteran given 
the favorable outcome.

Thus, as of the October 14, 2006 testing, the Board finds 
that an increased disability is shown, and that a 10 percent 
rating is warranted.  There is no basis in the schedule for a 
higher rating.  38 C.F.R. §§ 3.400(o), 4.85, 4.86.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra-schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

In this regard, a review of the record reveals documents 
describing the reasons for the Veteran ceasing employment.  
Neither the Veteran nor his wife has ever identified hearing 
loss as causing any appreciable interference with employment.   
It is also pertinent to note that the Veteran has been in 
receipt of a total rating based upon individual 
unemployability since September 1995.  There is no indication 
that the Veteran is currently employed or seeking employment.

The Board has considered whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
However, the evidence of record does not show that the 
Veteran's hearing loss results in "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not asserted, and there is no 
other evidence, that bilateral hearing loss has caused marked 
interference with employment or frequent hospitalization.  
Accordingly, the schedular rating criteria are not inadequate 
and the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Based on the foregoing, a 10 percent rating, but no greater 
is warranted for bilateral hearing loss as of October 14, 
2006 and a compensable rating prior to that date is not 
warranted.  It is again pertinent to point out that 
evaluations for hearing loss are based on mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  

The instant decision grants a 10 percent rating as of October 
14, 2006.  The preponderance of the evidence is against a 
rating in excess of 10, and compensable rating prior to 
October 14, 2006.  As the preponderance of the evidence is 
against these aspects of the claim, the benefit of the doubt 
doctrine is not applicable, and the Veteran's claim for an 
initial rating in excess of 10 percent as of October 14, 2006 
or prior to October 14, 2006 for bilateral hearing loss must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Earlier Effective Dates

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  That is, the effective date 
for a grant of service connection based upon the submission 
of new and material evidence is the date of receipt of the 
new claim (application to reopen the claim) or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(2).  When clear and unmistakable error is found in 
a prior decision, however, the effective date of the award 
will be the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  The Board notes that 38 C.F.R. § 3.157 only 
applies to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable 
to original service connection claims.  See Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993).

The mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  While the Board must 
interpret the veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
veteran.  Id.

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file, after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background and Analysis:  Earlier Effective Dates

The Board interprets the Veteran's contentions to be that the 
effective date for his service-connected back disability 
should be from the date of the initial diagnosis of the 
disability in question.  Regarding the effective date for the 
loss of use of the right hand, the Veteran has asserted that 
it should be the date of his separation from service.  The 
Board has carefully reviewed the file and has previously 
remanded the appeal to obtain further development to provide 
the earliest effective date allowed by the applicable law and 
regulations.

Review of the record reveals that the RO issued a rating 
decision dated June 8, 1993, which denied entitlement to 
service connection for a back disability.  The RO also 
increased the rating of the Veteran's service-connected hand 
disability from 50 percent to 70 percent under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, which provides ratings for 
injuries to the median nerve.  The 70 percent rating is the 
highest schedular rating for complete paralysis of that 
nerve.  After a review of this rating decision, the Board 
finds that it represented a final decision regarding the 
denial of service connection for a back disability and the 
appropriate rating for the Veteran's right hand disability.  

Although the RO did not specifically discuss loss of use of 
the right hand in the June 1993 rating decision (38 C.F.R. 
§ 4.63) and the related SMC under 38 C.F.R. § 3.350, by 
virtue of the rating that was assigned, such a rating based 
upon loss of use was denied.  Following notice to the Veteran 
of the action taken, no appeal was initiated, thereby 
rendering the June 1993 action final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  The finality of that decision was upheld 
by the RO in July 2003, based on the Veteran's claim of clear 
and unmistakable error in the June 1993 denial of service 
connection for a back disorder and failure to grant SMC based 
on loss of use of the right hand.  No timely appeal of the 
July 2003 action is shown to have been initiated, and, as 
such, that determination is likewise final.  Id.  

Thus, while the Board has carefully considered the ample 
testimony and other evidence of regard regarding that the 
Veteran's back disability existed prior to June 8, 1993 and 
the evidence of the severity of the hand disability prior to 
this date, an effective date prior to the June 8, 1993 rating 
decision is not warranted absent CUE in the June 1993 
decision or an earlier decision.  A claim based upon CUE is 
not in appellate status and the Board finds that the evidence 
of record does not raise such a claim.  Therefore, the 
analysis of this appeal turns to when the earliest formal or 
informal claim was filed after the June 8, 1993 rating 
decision and when entitlement arose.  

In the June 2007 decision, the Board identified an October 
10, 1995 treatment record as being an informal claim for a 
back disability.  The Board cannot locate an earlier formal 
or informal claim for a back disability submitted after the 
June 8, 1993 rating decision.  As the October 10, 1995 
document is the earliest evidence of intent to seek the 
benefit of service connection for a back disability after the 
June 8, 1993 rating, entitlement to an earlier effective date 
for service connection for a back disability is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an effective date earlier than October 10, 1995, 
for entitlement to service connection for a back disability 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.  

Regarding when loss of use of the right hand arose, the Board 
remanded the issue for an opinion regarding the onset of such 
disability.  The examiner was provided the relevant 
definition of loss of use under 38 C.F.R. § 4.63.  In May 
2009, the Veteran underwent an examination.  In the report, 
the examiner indicated review of the claims file.  A review 
of the examination report indicates that such review was 
thorough, as was the physical examination.  The claims file 
review included consideration of the previous VA examinations 
of record.  

After this review, the examiner noted the significant injury 
incurred in service with a "progressive decreased 
functionality over the last four decades."  Although he 
found that there was no precise date at which the records 
showed unequivocal onset of "loss of use" of the right 
hand, he opined that loss of use occurred in 1992.  He noted 
that in 1992, the Veteran had petitioned for an increased 
rating and that the 1992 VA examination was inadequate.  
Resolving reasonable doubt in the Veteran's favor, the 
examiner found that loss of use occurred in 1992.  

As noted above, based on the finality of the June 8, 1993 
rating decision, the Board cannot assign an effective date 
prior to this date absent a finding of CUE and, 
notwithstanding the May 2009 opinion, there is competent 
evidence that supported the June 1993 decision.  Based on the 
May 2009 opinion, however, the Board finds that loss of use 
has been evident in the record from the date of this rating 
decision.  The Board finds that the Veteran filed a claim for 
an increased rating within a year of the RO final decision in 
question; thus, an effective date of June 9, 1993 (the day 
after the last final rating decision) for entitlement to 
special monthly compensation on account of loss of use of one 
hand is warranted.  There is no legal entitlement to an 
effective date prior to that date.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


















ORDER

For the period prior to October 14, 2006, a compensable 
rating for bilateral hearing loss with a history of a right 
ruptured tympanic membrane is denied.

For the period beginning October 14, 2006, entitlement to a 
staged 10 percent rating for bilateral hearing loss, but no 
more than 10 percent, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An effective date earlier than October 10, 1995, for 
entitlement to service connection for a back disability is 
denied.

An effective date of June 9, 1993, but no earlier, for 
entitlement to special monthly compensation on account of 
loss of use of one hand is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


